The Chancellor held that no liability as joint adventurers had been established by the evidence and I must concur in that conclusion.
A joint adventure, it seems to me, cannot be conjured out of a mere concert of action looking toward the organization of a future corporation to complete the purchase of a tract of land, but without any present intent to participate, or present participation as purchasers, prior to the organization of the contemplated corporation.
When the intent to participate, or actual participation, as joint adventurers is shown, liability of course follows, regardless of the fact that the parties may have actually thought or intended that liability would not follow from what they did or intended, but when no present participation, nor intent to participate, in a joint enterprise is shown, liability cannot be imputed from mere concert of action, in the absence of some element of estoppel arising, which precludes the party from a denial of liability under the particular circumstances.
As I understand the record, this is not a case where several have entered into a present arrangement to presently buy land in the name of one only, to be bound amongst themselves for their pro rata part of the expenses, *Page 348 
in consideration of which they would be entitled to enjoy a proportionate part of the profits. If that were the case, a joint adventure would be shown, even though a corporation were contemplated to be later organized to take over the project from the joint adventurers.
I am unable to reconcile the views of Mr. Commissioner Davis and the majority of the Court with what was said in McNabb vs. Tampa  St. Petersburg Land Co., 78 Fla. 149, 83 So. 90, as to relationship which may exist between acts of intended corporators and a proposed but yet unformed corporation, which however, is afterwards formed.
I think the decree should be affirmed.
BROWN, J., concurs.